internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc it a - plr date date legend taxpayer d corporation a business replacement_property qi dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref date v date w date x date y date z year year year dear this letter responds to your authorized representative’s letter of date requesting a private_letter_ruling regarding the application of sec_1033 of the internal_revenue_code code to the transaction described herein taxpayer’s representations as provided in your letters of date date june plr and date are set forth below taxpayer requests four rulings first taxpayer requests a ruling that the transaction described below qualifies as a like-kind_exchange under sec_1031 either pursuant to an election under sec_1033 of the code or pursuant to other authorities second taxpayer requests a ruling that the election under sec_1033 will not change the 15-year recovery_period of its signs third taxpayer requests a ruling that the election under sec_1033 being made effective only for the year ended date and following years has no impact on any prior years with respect to depreciation investment credits or any other tax consequence of the ownership and use of the signs in that to the extent not already classifiable as real_property the election constitutes for purposes of the code a change in character of the property in the current fiscal_year rather than a change in treatment with retroactive effects fourth taxpayer requests the service’s approval to make an election under sec_1033 as a conditional or protective_election taxpayer is a subchapter_s_corporation with d as its sole shareholder taxpayer has been in the outdoor advertising business since year during the course of its business taxpayer acquired or constructed signs which its clients used to display their advertisements taxpayer desires to change its business from outdoor advertising to business to effect this goal taxpayer entered into an asset purchase agreement with corporation a on date x providing for the sale of the majority of taxpayer’s assets relating to its outdoor advertising business the value assigned to the sale proceeds from the signs was dollar_figureb of this amount dollar_figurec was attributed to signs which qualified for an election for real_property treatment under sec_1033 approximately one-fifth of the total sale proceeds were allocable to signs which did not qualify for the election as part of the asset purchase agreement taxpayer corporation a and a qualified_intermediary qi entered into an exchange_agreement on date y providing for a deferred_exchange of taxpayer’s signs for replacement_property owned by corporation a in order to implement the deferred_exchange taxpayer transferred the signs to corporation a the sale proceeds paid_by corporation a were placed into an escrow account and used by qi to purchase the replacement_property the portion of the sale proceeds not used by qi to purchase the replacement_property was disbursed to taxpayer on date z taxpayer will declare this amount on its form_1120s for year the exchange_agreement amended the asset purchase agreement to provide that taxpayer assigns its rights and interests under the agreement to qi in addition the exchange_agreement expressly limits taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of money or property held by qi as provided in section plr k -1 g of the regulations the exchange_agreement identified the relinquished properties as signs which qualify for the election under sec_1033 the signs consist of two types those with steel supports and those with wood supports taxpayer represents that the wood supported signs may consist of either double faces or a single face the sign faces are typically twelve feet high by twenty-five feet wide and weigh big_number pounds including point hardware and ad copy the sign faces are composed of high density plywood and two by six inch lumber framing the upper structure of the signs is supported by one or two wood columns twelve to sixteen inches in diameter twenty-four to sixty feet in height and twenty-five to thirty-five pounds per foot in weight the columns are treated with creosote or a similar chemical preservative to protect against the elements the columns are lowered eight to ten feet into the ground and five to fifteen yards of concrete are poured into the hole surrounding them to disassemble the wood signs the columns must be removed one at a time by a large and powerful construction crane the columns are generally severed at ground level due to the time labor difficulty and expense involved in removing the weighty concrete foundation and submerged columns the columns are not reused by taxpayer because it has represented that they are too short to meet taxpayer’s clients’ needs to attempt to reuse the columns would involve the digging of a hole larger than the concrete base to allow reinsertion in the ground taxpayer represents that it is simply not physically possible to repack the earth around the columns tightly enough to reproduce the physical strength of the direct pouring of concrete into the pit around the columns as is done in the original construction of the sign the sign face is not sufficiently rigid to exist in the absence of the columns and cannot be reused once the sign is disassembled after removal of the sign the face is effectively reduced to scrap lumber taxpayer represents that it would be more economical to start with new lumber than to attempt to remove the nails bolts and other fastenings and otherwise refurbish the old lumber to reassemble it into a new sign the wood signs have lasted for twenty to forty years and require very little maintenance other than refastening of their components and replacement of their plywood faces both of which are seldom necessary taxpayer represents that during a severe wind storm in year the vast majority of its signs suffered no damage to their faces or support columns taxpayer represents the majority of its steel supported signs as having twelve foot high by twenty-five foot wide sign faces weighing up to thirty percent more than those used for the wood signs the faces are composed of either metal or high density plywood and steel or wood framing the sign faces are mounted onto a steel support column or columns the signs may have a single face or a double face consisting of two sign faces of the same dimensions placed next to one another the average supporting column measures two and one-half to five feet in constant diameter from top plr to bottom the columns do not generally taper except in rare cases in which different diameter tubes are telescoped inside each other and welded together the average column is thirty-two feet long and weigh sec_143 pounds per foot the columns are welded to a steel reinforcement bar that is embedded in the ground at a depth of eight to ten feet liquid concrete is poured around the columns and bar to set them in place a small number of taxpayer’s signs with steel columns are bolted to a concrete foundation as with the wood signs taxpayer has stated that five to fifteen cubic yards of concrete are used in the foundation depending upon the condition of the soil at the location and the height of the sign a few of taxpayer’s steel supported signs are designed to be situated on riverbanks such signs are comprised of six steel columns embedded sixty feet into the ground the steel signs may be removed only by use of a large crane at considerable expense the removal process would render the entire sign structure unusable the upper sign structures including the sign faces are inextricably attached to the steel columns which makes it impossible to remove them without destroying them as with the wood signs the columns are usually removed by severing them at ground level and leaving the concrete foundation steel reinforcement bar and the remaining eight to ten feet of column underground the columns are not reused because their overall height is reduced by being severed at ground level if the submerged part of the columns and concrete foundation are removed both would be destroyed since they are set firmly together when the sign is installed the small number of taxpayer’s signs which are bolted to a concrete foundation cannot be removed intact due to the welded construction of the upper sign structure and framing attached to the supports taxpayer represents that such assembly requires cutting apart for removal taxpayer represents that dollar_figured is an accurate estimate of the approximate cost of the removal of one of taxpayer’s average steel or wood supported signs in addition to removing the old sign and hauling the scrap metal the estimate includes the digging of new footings and the assembly of the component parts of a new sign if the digging of new footings and the assembly of the component parts are not counted in the estimate then taxpayer represents that the estimate would decrease by approximately dollar_figuree taxpayer represents that the estimate does not include the removal of the sign foundation the removal of the foundation would increase the estimate by approximately dollar_figuref with respect to the signs to which the sales proceeds of dollar_figurec are attributable taxpayer will make an election under sec_1033 on its federal tax_return for the taxable_year ended date v to treat such signs as real_property taxpayer represents that it did not claim the investment_credit or make a sec_179 election for these signs for depreciation purposes taxpayer represents that it consistently treated the signs for which the sec_1033 election will be made as real_property and plr classified the signs as depreciable land improvements under asset class or of revproc_87_56 1987_2_cb_674 depending on whether or not the sign is used in connection with service stations taxpayer computed the depreciation for these signs under sec_168 of the code by using a recovery_period of years taxpayer represents that the identification and receipt requirements of sec_1_1031_k_-1 of the income_tax regulations regarding the replacement_property have been met and that qi satisfies the definition of a qualified_intermediary under sec_1_1031_k_-1 of the regulations law and analysis request qualification as like-kind_exchange under sec_1031 using a sec_1033 g election sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property for productive use in a trade_or_business or for investment if such property is exchanged solely for property of a like-kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations provides in pertinent part that as used in a the words like-kind refer to the nature or character of the property and not to its grade or quality one kind or class of property may not be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class sec_1033 of the code provides that a taxpayer may elect at such time and in such manner as the secretary may prescribe to treat property which constitutes an outdoor_advertising_display as real_property for purposes of chapter of the code sec_1033 of the code defines an outdoor_advertising_display as a rigidly assembled sign display or device permanently affixed to the ground or permanently attached to a building or other inherently_permanent_structure constituting or used for the display of a commercial or other advertisement to the public highway billboards affixed to the ground with wood or metal poles pipes or beams with or without concrete footings are outdoor advertising displays sec_1 g - b sec_1_1033_g_-1 of the regulations provides in pertinent part that the election is available for taxable years beginning after date no election plr may be made with respect to any property for which i the investment_credit under sec_38 has been claimed or ii an election to expense certain depreciable business_assets under sec_179 is in effect based on taxpayer’s representations we conclude that taxpayer’s signs satisfy the definition of outdoor_advertising_display in sec_1033 and that taxpayer may make an election under sec_1033 to treat these signs as real_property for purposes of chapter of the code as a result we conclude that taxpayer’s signs are like-kind to the replacement_property based on taxpayer’s representations that the identification and receipt requirements of sec_1 k - b of the regulations have been met and that qi is a qualified_intermediary under sec_1_1031_k_-1 of the regulations the exchange of the properties qualifies as a like-kind_exchange under sec_1031 taxpayer alternatively requested a ruling that by virtue of principles of law regulation revenue_ruling or other authorities its signs be considered real_property without regard to sec_1033 because we rule favorably on taxpayer’s election under sec_1033 we decline to rule on this alternative position see section dollar_figure of revproc_2000_1 2000_1_irb_4 request recovery_period of signs sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_168 provides that for depreciable tangible_property placed_in_service after the depreciation deduction provided by sec_167 generally is determined by using the applicable_depreciation_method recovery_period and convention the classification of property for purposes of sec_168 is determined under sec_168 sec_168 provides that 15-year_property is property with a class_life of or more years but less than years sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if that section was in effect on the day before the date of enactment of the revenue reconciliation act of and as if the taxpayer had made an election under former sec_167 former sec_167 provided an election to compute the depreciation allowance by use of class lives established by the secretary the manner of determining a class_life is set out in sec_1_167_a_-11 and sec_1 a - b iii b of the regulations those sections provide that property is included in plr the asset classes established and periodically published in revenue procedures rev_proc 1987_2_cb_674 which is in effect for sec_168 is discussed below property is included in the asset class for the activity in which the property is primarily used the asset classes and class lives for property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities revproc_87_56 provides that asset class land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable asset cla sec_57_1 distributive trades and services-billboards service station buildings and petroleum marketing land improvements of revproc_87_56 includes among other things billboards whether such assets are sec_1245 property or sec_1250 property depreciable_property included in either asset class or of revproc_87_56 has a class_life of years and consequently is classified under sec_168 as 15-year_property the determination under sec_168 of whether taxpayer’s signs are 15-year_property that are included in either asset class or of revproc_87_56 depends on the signs’ permanency this determination is made by using the factors set forth in 65_tc_664 see revrul_80_151 1980_1_cb_7 if taxpayer’s signs are inherently permanent structures for depreciation purposes under the factors set forth in whiteco and are depreciated under sec_168 of the code the signs are included in either asset class or of revproc_87_56 depending upon their use consequently the signs have a class_life of years and thus are classified under sec_168 as 15-year_property if the signs are depreciated in accordance with the general depreciation system of sec_168 the applicable_recovery_period for the signs after the sec_1033 election is made i sec_15 years pursuant to sec_168 if however the signs are depreciated in accordance with the alternative_depreciation_system of sec_168 the applicable_recovery_period for the signs after the sec_1033 election is made is years pursuant to sec_168 in the present case taxpayer represents that before it made the sec_1033 election for its signs taxpayer consistently treated these signs as real_property for depreciation purposes and classified the signs as depreciable land plr improvements under asset class or of revproc_87_56 depending on whether or not the sign is used in connection with service stations taxpayer also represents that it computed the depreciation for the signs under sec_168 of the code by using a recovery_period of years taxpayer did not state whether or not the alternative_depreciation_system of sec_168 applies to any of the signs at issue based solely on taxpayer’s representations and the law and analysis as set forth above under request two we conclude that taxpayer’s election under sec_1033 to treat its signs as real_property for purposes of chapter of the code will not change the 15-year recovery_period of the signs depreciated under sec_168 provided the alternative_depreciation_system of sec_168 does not apply to the signs and the signs are inherently permanent structures for depreciation purposes under the factors set forth in whiteco request retroactive effect of election taxpayer requested in ruling_request three that the service rule that the election under sec_1033 being made effective only for the year ended date and the following years has no impact on any prior years with respect to depreciation investment credits or any other tax consequence of the ownership and use of the signs in that to the extent not already classifiable as real_property the election constitutes for purposes of the code a change in character of the property in the current fiscal_year rather than a change in treatment with retroactive effects emphasis added however taxpayer represents that the signs at issue have all consistently been treated as real_property because of this representation ruling_request three involves a hypothetical situation accordingly pursuant to section dollar_figure of revproc_2000_1 and sec_3 of revproc_2000_3 2000_1_irb_103 the service declines to issue a ruling on this issue request conditional or protective_election taxpayer has requested the service’s approval to make an election under sec_1033 conditioned upon our ruling favorably on the issue of whether the transaction qualifies for non-recognition of gain under sec_1031 taxpayer has stated that if we determine that the transaction will not qualify as a like-kind_exchange under sec_1031 it will derive no benefit from making an election pursuant to sec_1033 since we are issuing a favorable ruling under sec_1031 there is no need to address this issue except as specifically ruled upon above no opinion is expressed or implied plr regarding the application of any other provision of the code or regulations specifically we make no determination as to the classification of the replacement_property and assume for purposes of this analysis that the replacement_property constitutes real_property we make no determination as to taxpayer’s representations that the identification and timing requirements have been met under sec_1 k - b of the regulations or that qi meets the definition of a qualified_intermediary under sec_1_1031_k_-1 of the regulations no opinion is expressed or implied regarding the depreciation method recovery_period and convention to be used for determining the depreciation deduction allowable for the replacement_property that was acquired with the proceeds from the sale of the signs this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be revoked or modified by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare and unusual circumstances a copy of this letter must be attached to any income_tax return for the year in which the transaction in question occurs we enclose a copy for that purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel income_tax accounting by douglas fahey acting branch chief branch enclosures copy copy of ruling
